Citation Nr: 1301892	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from September 1975 to September 1978.  He received an honorable discharge for that period of service.  He also served from January to August 1979.  He received a discharge of under other than honorable conditions for that period of service.  In a February 2002 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, determined the character of the Veteran's discharge from service for the period from January to August 1979 was a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code) to which he may be entitled to for that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the VA RO in San Diego, California.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Los Angeles, California.

The issue of entitlement to an acquired psychiatric disorder, to include schizophrenia, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 decision, the Board denied service connection for an acquired psychiatric disorder, to include schizophrenia.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the May 2006 Board decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.



CONCLUSION OF LAW

New and material evidence has been submitted since the May 2006 Board decision, and the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

In a February 2000 rating decision, the RO denied the Veteran's claim for a psychiatric disorder.  The Veteran appealed, and in a May 2006 decision, the Board denied the appeal.  While the Veteran was advised of the Board's decision, he did not initiate an appeal to the United States Court of Appeals for Veterans Claims.  Thus, the May 2006 Board decision represents the last final denial of the claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In May 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for psychiatric disorder.  In a January 2007 rating decision, the RO denied reopening the Veteran's claim based on a finding that the Veteran did not submit new and material evidence.  In November 2007, the Veteran filed a notice of disagreement, and in December 2008, he perfected his appeal. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, this decision is not binding on the Board. Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the May 2006 Board decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The evidence of record at the time of the Board's December 2006 decision included the Veteran's service treatment records, which do not reflect treatment for a psychiatric disorder; post-service VA treatment records, which show treatment for schizophrenia since 1990; and an April 2002 opinion from the Veteran's treating VA physician to the effect that service connection for persistent psychosis and depression, consistent with schizophrenia or schizoaffective disorder was supportable based on the Veteran's reported history of having had an onset of such during active service, and of seeking out initial treatment for it while on active duty.  The Board found that while the Veteran had asserted that he had an onset of and treatment for a psychiatric disorder in service, the Veteran's service treatment records are negative in that regard and the initial medical evidence of psychiatric disorder was many years after service.  The Board determined that the April 2002 VA physician's opinion regarding the etiology of a psychiatric disorder was based on the inaccurate factual premises and therefore, had little probative value.  The Board denied the claim on the basis that a psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by military service.        
 
In May 2006, the Veteran sought to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, for the first time specifically asserting that he had developed a psychiatric disorder as a result of a head injury that he sustained in service.  Specifically, the evidence now includes the Veteran's testimony at a February 2008 hearing before the RO and an October 2007 opinion from his treating VA psychiatrist.  The Veteran testified at the February 2008 hearing before the RO that during service, he fell off the back of a tank and injured his head and his back.  He stated that he was not treated for his head but that he was "stunned pretty good."  He felt that his current psychiatric condition was due to that fall.  In an October 2007 letter, the Veteran's treating VA psychiatrist indicated that the Veteran related the initial onset of psychosis as occurring after a fall off a tank in which he suffered a head injury, though he did not lose consciousness.  The physician ultimately concluded that based on the history provide by the Veteran "it is at least as likely as not that he did have the onset of schizoaffective disorder in the military."  

The Board views the evidence submitted since the May 2006 Board decision as being new and material because, assuming it to be credible, it contributes to a more complete picture of the Veteran's current psychiatric disability.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran testified as to incurring a head injury in service, and his treating VA physician felt that based on his reports of sustaining a head injury in service, his schizoaffective disorder had its onset in service.  Thus, presuming this evidence is credible, the newly received evidence raises the possibility of substantiating the Veteran's claim for service connection herein.  Id.  As new and material evidence has been submitted, the claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.


REMAND

With regard to the Veteran's claim for an acquired psychiatric disorder, to include schizophrenia, the Board has determined that additional development is required prior to adjudication. 

It is the Veteran's primary contention that his psychiatric disorder stems from a head injury incurred in service.  Specifically, the Veteran relates an incident in which he fell off a tank and injured his back and head although he acknowledges that he basically received treatment for his back.  In this regard, his service treatment records show that in May 1976, the Veteran reported that while he was riding in a tank, he was thrown to the side of the tank and injured his back.  There is no mention of a head injury, however, the Veteran testified at the February 2008 RO hearing that that he was "stunned pretty good."  He further testified that he did not experience anything "mental" until two weeks after the incident when he started hearing and seeing things.  He indicated that he did not know anything about mental illness at that time and it was not something he wanted to talk about.  In this regard, the Board finds that the Veteran is competent to describe observable symptoms such as a head injury and observable symptoms following the injury such as hearing and seeing things.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).      

As noted previously, in an October 2007 statement, the Veteran's treating VA psychiatrist reported that the Veteran related the initial onset of his psychiatric symptoms as occurring after a fall off a tank in which he sustained a head injury.  Based on the Veteran's reported history, the VA psychiatrist felt that the Veteran's schizoaffective disorder had its onset in the military.  However, it does not appear that the VA psychiatrist had the benefit of reviewing the Veteran's service treatment records in rendering this opinion.

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine whether his acquired psychiatric disorder is related to any incident of service.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include VA and non-VA medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  
  
2.  The Veteran must be provided with a VA examination to determine the existence and etiology of any psychiatric disorder found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record the VA examiner must provide an opinion as to whether the Veteran currently has a psychiatric disorder, and if so, whether any psychiatric disorder found is related to the Veteran's military service.  In providing this opinion, the examiner must address all the evidence of record, to include the May 1976 tank injury documented in the service treatment records and the Veteran's lay statements, as well the October 2007 statement from the Veteran's treating VA psychiatrist.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 



No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


